S7I-/5
                                 ELECTRONIC RECORD




COA#       01-14-00807-CR                         OFFENSE:        DWI (Motion to Suppress)

           Allison Leigh Campbell v. The State
STYLE:     ofTexas                                COUNTY:         Harris

COA DISPOSITION:        AFFIRM                    TRIAL COURT:    Co Crim Ct at Law No 12



DATE: 07/02/2015                    Publish: NO   TC CASE #:      1923909




                          IN THE COURT OF CRIMINAL APPEALS


          Allison Leigh Campbell v. T he State
STYLE:    ofTexas                                      CCA#:                g7l#/^
         appellant's                  Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

         fccFutsi)                                    JUDGE:

DATE: /Vjjtf/j&r                                      SIGNED:                           PC:

JUDGE:       frh. UuU^-.                               PUBLISH:                        DNP:




                                                                                        MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:


                             -




                                                                             ELECTRONIC RECORD